     Case 1:19-ap-01074-MT     Doc 33 Filed 11/14/19 Entered 11/14/19 10:23:34                     Desc
                                Main Document Page 1 of 6



1
2
                                                                 FILED & ENTERED
3
4                         UNITED STATES BANKRUPTCY COURT NOV 14 2019
5                           CENTRAL DISTRICT OF CALIFORNIACLERK U.S. BANKRUPTCY COURT
                                                                  Central District of California
6                            SAN FERNANDO VALLEY DIVISION         BY Gonzalez DEPUTY CLERK


7
     In re:                                      CHAPTER 13
8
9    ROBERT BENJAMIN SAUTTER,                    Case No.: 1:19-bk-11301-MT
                                                 Adv. No.: 1:19-ap-01074-MT
10
                                         NOTICE OF TENTATIVE RULING RE
11                                       MOTION TO SET ASIDE ENTRY OF
                              Debtor. DEFAULT BY SANTA FE GENERAL
12                                       CONSTRUCTION, INC. AND JUBILIO
13                                       ESCALERA
                                         Date:      November 6, 2019
14   ROBERT BENJAMIN SAUTTER,            Time:      10:00 a.m.
                                         Courtroom: 302
15
                              Plaintiff,
16      v.

17   SANTA FE GENERAL
18   CONSTRUCTION, INC., a California
     corporation; JUBILIO ESCALERA, an
19   individual; CHAIDEZ CONSTRUCTION,
     INC., a California corporation; CESAR
20   CHAIDEZ, an individual; LORENA
21   LARA, an individual; HUMBERTO LARA,
     an individual; JOHN WHITE, an
22   individual; All Persons Or Entities
     Unknown Claiming Any Legal Or
23   Equitable Right, Title, Estate, Lien, Or
24   Interest In The Property Described In
     The Complaint, or any Cloud On Title
25   Thereto; Does 1 to 10, Inclusive,
26
27
                                  Defendants.
28




                                                -1-
     Case 1:19-ap-01074-MT       Doc 33 Filed 11/14/19 Entered 11/14/19 10:23:34           Desc
                                  Main Document Page 2 of 6



1
     //
2
            At the above date and time, the Court held a hearing on the Motion to Set Aside
3
     Entry of Default (the “Motion”), filed by Santa Fe General Construction, Inc. and Jubilio
4
     Escalera. Appearances are as noted on the record for the hearing. At the hearing, the
5
     Court adopted its tentative ruling on the Motion. A copy of the Court’s tentative ruling is
6
     attached to this cover page.
7
     //
8
     //
9
     //
10
     //
11
     //
12
     //
13
     //
14
     //
15
     //
16
     //
17
     //
18
     //
19
     //
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28
     //




                                                 -2-
     Case 1:19-ap-01074-MT        Doc 33 Filed 11/14/19 Entered 11/14/19 10:23:34             Desc
                                   Main Document Page 3 of 6



1    //
             Plaintiff Robert Sautter ("Plaintiff") filed a verified Complaint against Santa Fe
2    General Construction, Inc., Julio Escalera, et. al. The Complaint alleged (1) fraud; (2)
3    civil conspiracy; (3) expungement of mechanic’s liens; (4) quiet title; (5) cancellation of
     instruments; (6) title slander; (7) elder abuse; (8) declaratory relief; and (9) injunctive
4    relief. The court entered default. Santa Fe General Construction, Inc. ("Santa Fe") and
     Jubilio Escalera (collectively, "Defendants") now move the court to set aside the default
5    and resolve the issues on the merits ("Motion").
6
             Plaintiff, who is 88 years old, owns and resides on a property located in Sherman
7    Oaks, California ("Property"). Plaintiff and his wife purchased the Property and placed it
     in a trust. When Plaintiff’s wife died, Plaintiff became the trust’s sole trustee. The
8
     events leading to the adversary proceeding arose when Plaintiff’s home went into
9    foreclosure, and Plaintiff was introduced to Escalera, who allegedly promised to assist
     Plaintiff in saving his home from foreclosure. Escalera allegedly induced Plaintiff to sign
10   over a fractional interest of the Property to a trust, which Escalera allegedly had formed
     without Plaintiff’s knowledge. Plaintiff alleges that he has no affiliation with the trust, did
11
     not participate in the trust’s formation, and is not aware of the named trustees whom he
12   has never met. Plaintiff asserts that on the day before the foreclosure sale, one of the
     trustees, Lorena, filed a chapter 13 bankruptcy petition without Plaintiff’s authorization
13   and knowledge. Lorena included the Property as one of her assets. Later, Santa Fe,
14   Escalera, and other defendants allegedly recorded mechanic's liens against the
     Property with neither Plaintiff’s knowledge nor a written agreement with Plaintiff
15   authorizing any work on the Property. Plaintiff also alleges that someone purporting to
     be him conveyed title to the Property to one of the defendants.
16
17          Santa Fe is a corporation and is unrepresented by counsel. A corporation or
     other artificial entity must be represented by counsel in federal court. Rowland v.
18   California Men’s Colony, 506 U.S. 194, 201-02 (1993); United States v. Hagerman, 545
     F.3d 579, 581 (7th Cir. 2008); Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir.
19   1985). A corporation may appear without counsel to file a proof of claim, to support an
20   application for professional compensation, or to file a reaffirmation agreement if signed
     by an authorized representative of the entity. LBR 9011-2(a). Here, Escalera, who is
21   not an attorney, is improperly representing Santa Fe. The Motion is DENIED as to
     Santa Fe because Santa Fe is unrepresented by counsel.
22
23          There are separate grounds for denial of the Motion as to both Defendants.
     Under Federal Rules of Bankruptcy Procedure ("FRBP") 7055, Federal Rules of Civil
24   Procedure ("FRCP") 55 applies in adversary proceedings. Under FRCP 55, the court
     may set aside an entry of default for "good cause," and it may set aside a default
25   judgment under Rule 60(b). The court evaluates whether a party has shown good
26   cause by assessing three factors: (1) whether the defendant’s culpable conduct
     contributed to the default; (2) whether setting aside the default will prejudice plaintiff;
27   and (3) whether the defendant lacks a meritorious defense. TCI Group Life Ins. Plan v.
     Knoebber, 244 F.3d 691, 696 (9th Cir. 2001), overruled on other grounds, Egelhoff v.
28
     Egelhoff ex rel. Breiner, 532 U.S. 141 (2001). The party seeking to vacate a default




                                                   -3-
     Case 1:19-ap-01074-MT        Doc 33 Filed 11/14/19 Entered 11/14/19 10:23:34             Desc
                                   Main Document Page 4 of 6



1    judgment bears the burden of demonstrating that these factors favor setting aside the
     entry of default. TCI Group Life Ins., 244 F.3d at 696. The standard for determining
2    whether to vacate an entry of default is the same as the standard used to determine
3    whether to set aside a default judgment under Rule 60(b). United States v. Mesle, 615
     F.3d 1085, 1091 (9th Cir. 2010). The factors are disjunctive, such that a finding that any
4    one of these factors is true is sufficient reason for the court to set aside the default. Id.
5            A court has the discretion to grant or deny a motion to vacate a default judgment.
6    Pena v. Seguros La Commercial, 770 F.2d 811, 814 (9th Cir. 1985). This discretion is
     limited, however, by two important policy considerations. Id. First, "judgment by default
7    is a drastic step appropriate only in extreme circumstances; a case should, whenever
     possible, be decided on the merits." Mesle, 615 F.3d at 1091 (quoting Falk v. Allen, 739
8
     F.2d 461 (9th Cir. 1984)). Additionally, relief from judgment is remedial and must be
9    liberally applied. Mesle, 615 F.3d at 1091. Moreover, although the same test applies
     for motions seeking relief from entry of default under Rule 55(c) and default judgment
10   under Rule 60(b), the test is more liberally applied in the Rule 55(c) context. Id., n.1.
11
     Culpable Conduct
12
             A party’s conduct is culpable if he or she has received actual or constructive
13   notice of an action’s filing and intentionally failed to answer. Id. at 697 (citation omitted).
14   A defendant's failure to answer is intentional if it is willful, deliberate, or evidence of bad
     faith. Id. (citation omitted). A defendant, who neglectfully fails to answer, and provides
15   a credible, good faith explanation, which negates any intention to take advantage of the
     opposing party, interfere with judicial decision making, or otherwise manipulate the legal
16   process is not acting intentionally. Id. Such a defendant is not necessarily culpable. Id.
17   In determining culpability, courts consider the circumstances, such as whether legal
     counsel represented the defendant, exigent circumstances, or the defendant’s mental
18   state. Mesle, 615 F.3d at 1093 (determining that party’s conduct not culpable because
     party not represented by counsel); TCI Group Life Ins., 244 F.3d at 699.
19
20          Here, Defendants failed to answer after Plaintiff served them with notice of the
     summons and complaint at their last known address and at the address currently listed
21   with the California Secretary of State. Escalera provided no evidence whatsoever of his
     claim of not receiving notice of the summons and complaint. There is no declaration
22   and no statement about the address or service – simply a recitation of rote legal
23   standards. Defendants have not disputed that the address for service was correct.
     Defendants are also not allegedly represented by counsel, as the Motion lists no
24   attorneys for Defendants. The Motion is, however, clearly not a pro se pleading. It is a
     detailed, well-formatted legal pleading reciting case law and formulaic default judgment
25   standards. It includes a "request for judicial notice" with legal citations. Although it
26   contains no facts and no declarations, it is clearly done by counsel who has not
     disclosed it.
27
28




                                                   -4-
     Case 1:19-ap-01074-MT        Doc 33 Filed 11/14/19 Entered 11/14/19 10:23:34               Desc
                                   Main Document Page 5 of 6



1    Prejudice to Plaintiff
2             The standard for determining prejudice is whether setting aside a default will
3    hinder a plaintiff's ability to pursue a claim. TCI Group Life Ins., 244 F.3d at 701
     (citations omitted). The setting aside of a default must result in greater harm to the
4    plaintiff than merely delaying the case's resolution. Id. For a delay to be prejudicial, it
     "must result in tangible harm, such as loss of evidence, increased difficulties in
5    discovery, or greater opportunity for fraud or collusion." Id. (quoting Thompson v.
6    American Home Assur. Co., 95 F.3d 429, 433-34 (6th Cir. 1996). Merely being forced
     to litigate on the merits or incurring costs to litigate is not prejudicial. TCI Group Life
7    Ins., 244 F.3d at 701.
8
            Here, Defendants filed the Motion to vacate entry of default in less than one
9    month after the entry of default and have also filed an opposition to Plaintiff’s motion for
     default judgment. They have done nothing, however, to explain the delay. Plaintiff is an
10   88-year-old veteran who was at risk of losing his home due to foreclosure on an
     allegedly invalid reverse mortgage and invalid mechanic's liens. Any delay in resolving
11
     this action puts a vulnerable plaintiff at further risk.
12
             Plaintiff credibly argues that vacating the entry of default will result in prejudice in
13   the form of Escalera engaging in more fraud or collusion. Plaintiff details in the
14   Complaint that Escalera acted in bad faith by recording various mechanic's liens on the
     property despite having no contract with Plaintiff and having performed no work.
15   Plaintiff attaches the supporting documents to his Complaint. The adversary
     proceeding has yet to be litigated and resolved, however, the Complaint provides
16   considerable detail along with attachments of recorded documents and dates of
17   transfers. Defendants provide no response of any sort to these detailed allegations.
     The court finds that setting aside the entry of default will significantly prejudice Plaintiff.
18
     Meritorious Defense
19
20          A party in default must provide a meritorious defense. TCI Group Life Ins., 244
     F.3d at 700; Hawaii Carpenters' Trust Funds v. Stone, 794 F.2d 508, 513 (1986). The
21   underlying concern for this requirement is determining whether there is some possibility
     that the lawsuit's outcome after a full trial will be contrary to the result caused by the
22   default. Stone, 794 F.2d. at 513. While the burden on the party seeking to vacate a
23   default judgment is not extraordinarily heavy, Defendants have not presented any facts
     or law sufficient to assert a defense. The question of whether the defenses are true is
24   determined in the later litigation, but there are no specific facts on which to even
     determine what defenses there are. To justify vacating a default judgment, a party must
25   present the district court with specific facts that would constitute a defense. Franchise
26   Holding II, LLC v. Huntington Rests. Group, Inc., 375 F.3d 922, 926 (9th Cir.
     2004)(citation omitted). A mere general denial or conclusory statements without facts to
27   support it is not enough to justify vacating a default or default judgment. Id.
28




                                                   -5-
     Case 1:19-ap-01074-MT          Doc 33 Filed 11/14/19 Entered 11/14/19 10:23:34        Desc
                                     Main Document Page 6 of 6



1            Defendants not only failed to produce any evidence to support their defenses, but
     also failed to present specific statements of any sort. Defendants allege having filed an
2    answer, but none was filed or attached to the Motion. Defendants did assert nine
3    boilerplate defenses in the Motion, which they repeat in their opposition to Plaintiff's
     motion for default judgment. Defendants assert that they have acted in good faith;
4    Plaintiff acted in bad faith for the improper, immoral, or illegal purpose and to harass the
     defendants; the doctrine of laches bars Plaintiff's claims; Plaintiffs claims are estopped;
5    among other defenses. Although the standard for Defendants to present a defense is
6    not extraordinarily heavy, Defendants’ asserted defenses are unsupported by specific
     facts. Defendants have not satisfied their burden to present a meritorious defense.
7
            Motion to vacate default and opposition to default judgment are DENIED.
8
9                                                      ###

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: November 14, 2019
25
26
27
28




                                                 -6-
